 



Exhibit 10.4.1
(FORM) [w47692w4769204.gif]

 



--------------------------------------------------------------------------------



 



 
Line Item
Summary
    Document Number
CON03000016/0021     Title
NANP Administrator     Page
2 of 2                                                    

                            Line Item       Delivery Date       Unit of        
  Number   Description   (Start date to End date)   Quantity   Issue   Unit
Price   Total Cost     Questions may be addressed to Tony Wimbush @
anthony.wimbush@fcc.gov.
 
                       
 
  No Changed Line Item Fields                    
 
                       
 
                  Previous Total:    
 
                  Modification Total:    
 
                  Grand Total:    

 



--------------------------------------------------------------------------------



 



 
(NEUSTAR LOGO) [w47692w4769203.gif]
 
NANP Administration Services
Scope of Work Change Proposal # 15
NANP Administration System and the Pooling
Administration System Interface
October 30, 2007

        NeuStar, Inc.   46000 Center Oak Plaza
Sterling, VA 20166

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #15 Proposal — NAS/PAS Interface

 
Table of Contents

         
1   Introduction
    1  
1.1   Purpose and Scope
    1  
1.2   Modification of the NANPA System
    1  
2   Proposed Scope of Work Change
    2  
3   NeuStar’s Proposed Solution
    3  
4   Assumptions and Risks
    5  
5   Cost Assumptions and Summary
    6  
6   Conclusion
    6  

        © NeuStar, Inc. 2007   iii

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #15 Proposal — NAS/PAS Interface

 
1 Introduction
1.1 Purpose and Scope
In accordance with NeuStar’s contract1 and our constant effort to provide the
best support and value to both the Federal Communications Commission (FCC) and
the telecommunications industry, NeuStar, as the North American Numbering Plan
Administrator (NANPA), hereby submits this scope of work change to the FCC for
approval. This scope of work change is in compliance with NANPA’s Change
Management protocol and most importantly per requirements as outlined in NANP
Administrator Solicitation SOL03000001, Section H.9, Item 5, which states the
following:
“If and when a change to the NANPA system is adopted by the NANC or the INC, the
contractor’s liaison shall ensure that the proposed change is forwarded to the
Contracting Officer and the Contracting Officer’s Technical Representative
(COTR). No change shall be binding until such modification is issued, nor shall
the Government be liable for any costs associated with a system change until
such modification is issued.”
1.2 Modification of the NANPA System
The need for changes to the NANPA system may result from interaction between the
North American Numbering Council (NANC), the Industry Numbering Committee (INC),
the FCC, and the NANPA or from technological evolution. These changes are
usually to improve system operation and/or address processing problems to fix
unforeseen system responses. The FCC acknowledges the importance of the
interaction of the parties for developing system enhancements and fixes. For the
changes to be properly acknowledged and fiscally addressed in the context of the
contract, all such system changes should be approached through the following
steps:

  1.   Either the contractor, the NANC, the INC or the FCC may identify a need
for change to the NANPA system.     2.   All parties may discuss the needed
change and address possible solutions.     3.   The NANC, the INC or the FCC may
request the contractor to propose a solution to affect the change. The
contractor shall develop a solution and alternatives if feasible, and associated
cost of each solution. The contractor shall submit the proposal(s) and
associated cost information to the NANC for review.     4.   The NANC may adopt
one of the proposed changes or return the proposal to the contractor for further
development/clarification.     5.   If and when a change to the NANPA system is
adopted by the NANC or the INC, the contractor’s liaison shall ensure that the
proposed change is forwarded to the Contracting Officer and the Contracting
Officer’s Technical Representative (COTR). No change shall be binding until such
modification is issued, nor shall the Government be liable for any costs
associated with a system change until such modification is issued.

 

1   Contract Number CON03000016 and the NANPA Technical Requirements Document,
March 2003.

        © NeuStar, Inc. 2007   1

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #15 Proposal — NAS/PAS Interface

 
2 Proposed Scope of Work Change
The National Thousand Block Pooling Administrator (PA) Contract2 includes the
requirement for an interface between the NANP Administration System (NAS) and
the Pooling Administration System (PAS). Specifically, Section 2.20.1 of the
Thousands-Block Pooling Administrator Technical Requirements, effective
August 15, 2007, states:
“The interface will be between the PAS and NAS (See Section 3.1.5 for specific
transitions [transactions] this interface must provide). The interface will be
used to forward service providers’ NXX requests (and those made at the behest of
the contractor) to NANPA, to receive NXX assignments consequently made by the
NANPA, and to receive from NANPA the NRUF forecasting and utilization data for
each pooled rate area based on information submitted by each pool participant.”
Section 3.1.5 of the PA Technical Requirements states:
“The contractor will work with the NANPA to establish within six months from the
beginning of the term of this contract, a functional mechanized interface
between the two administration systems, PAS & the NANP Administration System
(NAS), that allows for the passing of information between the two administration
systems and where appropriate, from SPs to the NANPA via the PA administration
system and visa versa.
The interface shall at a minimum provide individually for each of the following
transactions:

  •   non-pooled NXXs in pooling areas     •   LRN/LERG Assignee     •   NXX
Voluntary Return/Abandoned Code Reassignment     •   Part 3     •   Part 4     •
  NRUF “pooling” Forecast     •   Aggregate pool MTE/Util
    •   Red Light Rule daily listing     •   SP status and eligibility to be
assigned resources     •   LRN Forecast     •   full NXX applications (see
Section 3.1.3, Reference 3 above),     •   receipt by the PA of the NANPA Part 3
for full NXX assignments in
pooling,     •   SP forecast information provide to NANPA via the NRUF process,
    •   receipt by the PA of the “Red Light Rule” listing on a daily basis,    
•   PA forecast assessments, etc.”

 

2   Contract for Pooling Administration Services for the Federal Communications
Commission, FCC Contract No. CON07000005.

        © NeuStar, Inc. 2007   2

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #15 Proposal — NAS/PAS Interface

 
NANPA initially notified the FCC of the implications of a NAS/PAS interface
during the public comment cycle on the Thousands-Block Pooling Administrator
Technical Requirements.3 In its comments4 and reply comments,5 NANPA stated that
the requirement of an interface between NAS and PAS was a new requirement for
NAS. As such, a change order to the NANPA contract (Contract No. CON03000016)
would be required to implement such an interface. In a letter dated August 16,
2007,6 NANPA reminded the FCC that numerous issues that needed to be addressed
before a cost estimate could be provided. These issues included the
identification of the changes required to the current PAS hardware, software and
system configuration in support of the requirements described in the PA
Technical Requirements and an assessment of any additional functionality
required of PAS. Further, NANPA noted it would need to work with the selected
vendor to help identify potential technical alternatives to implement the
desired interface.
3 NeuStar’s Proposed Solution
The current method for processing a Central Office Code (NXX) Assignment Request
(Part 1) application that comes through the PA is for the Pooling Administrator
to email the application and associated supporting documentation to NANPA’s Code
Administration group. After reviewing the application and, as necessary,
following up with the applicant on any issues or errors in the application, the
Code Administrator enters the application by typing all the data from the Part 1
form into NAS. This process allows any errors to be corrected prior to entering
the Part 1 into the system. When the application is processed, a CO Code
(NXX) Assignment Request and Confirmation Form (Part 3) is generated and sent
via email to the applicant and the PA. When a code is placed into service, the
applicant then submits a Confirmation of Code In-Service (Part 4) to the PA,
which is forwarded to the NANPA. In the case where the service provider requests
a dedicated code for a single customer in a pooling area, the service provider
has the option to request that the code be considered a non-pooled code for a
dedicated customer. In this case, the service provider may send the Part 4
directly to NANPA.
With the implementation of an interface between NAS and PAS, the service
provider will no longer need to manually complete and send (via fax or email) a
central office code request (Part 1) to the Pooling Administrator. PAS will
permit the applicant to submit the CO code request by gathering the necessary
information contained on a Part 1 and forwarding that data to NANPA via the
NAS/PAS interface.7 This process includes the appropriate Month-to-Exhaust Form
required with any CO code growth request. Once received by NAS, the Part 1
request will appear in the work item list of the Code Administrator, eliminating
the need for the Code
 

3   FCC Seeks Comment on the Thousands-Block Pooling Administrator Technical
Requirements, Public Notice, CC Docket No. 99-200, DA 05-3102 (rel. November 29,
2005, reissued December 2, 2005) (Public Notice). The Thousand-Block Pooling
Administrator Technical Requirements Document (July 27, 2005) was attached to
the Public Notice.   4   Comments of NeuStar, Inc., as the North American
Numbering Plan Administrator, CC Docket No. 99-200, dated December 22, 2005.   5
  Reply Comments of NeuStar, Inc., as the North American Numbering Plan
Administrator, CC Docket No. 99-200, dated January 13, 2006.   6   Letter dated
August 16, 2007 from John Manning, NANPA Director, to Anthony Wimbush, FCC
Contract Officer and Gary Remondino, FCC Contract Officer, Technical
Representative.   7   Documentation supporting the code request will still be
sent separately via email. This includes, but is not limited to, the
certification and facility readiness evidence required to support an initial
request and documentation supporting a code expedite or state safety valve
waiver.

        © NeuStar, Inc. 2007   3

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #15 Proposal — NAS/PAS Interface

 
Administrator to enter the information into the system as is presently done.
When the Code Administrator processes the CO code application, NAS will email
the Part 3 Confirmation to the applicant as well as send it via the NAS/PAS
interface to PAS.
There are numerous validations and error-checking measures performed by NAS when
an application is submitted into the system. Some of these same validations are
also performed when submitting a request into PAS (e.g., valid NPA, OCN, rate
center abbreviation, etc.). However, not all validations performed by NAS are
the same as in PAS. Rather than attempt to incorporate all NAS validation checks
into PAS, these validations will be performed by NAS upon receipt of the
application from PAS. If an application submitted into NAS via the NAS/PAS
interface fails specific validation checks, the application will be flagged and
the errors identified to the Code Administrator. Per Section 5.2.1 of the
Central Office Code (NXX) Assignment Guidelines, the Code Administrator will
follow up with the applicant to address the issues identified with the
application and make appropriate corrections. With the NAS/PAS interface, NAS
must be engineered to accept applications with errors in order for NANPA to
properly respond with a Part 3. As previously stated, the current method
permitted any Part 1 errors to be corrected before entering the data into the
system.
The Part 4 Confirmation of CO Code In-Service will also be sent via the
interface. Service providers will be able to submit the necessary information on
a Part 4 in PAS and have it forwarded to NAS via the interface. The Part 4 will
appear as a work item in NAS. When the Code Administrator processes the Part 4,
NAS will email the Part 5 (Confirmation of receipt of the Part 4) to the
applicant and will send the Part 5 via email and the NAS/PAS interface to the
Pooling Administrator.
The Part 4 PA Confirmation of Code in Service (provided by the Pooling
Administrator) will also be sent via the interface. This form is submitted by
the Pooling Administrator to confirm that the NXX obtained to replenish the
industry inventory pool has been placed in service. The Part 4 PA will appear as
a work item in NAS. When the Code Administrator processes the Part 4 PA, NAS
will send the Part 5 (Confirmation of receipt of the Part 4 PA) via email and
the interface to the Pooling Administrator.
With regard to Number Resource Utilization and Forecast (NRUF) information and
data associated with the Red Light rule, NAS presently supports providing this
information via a mechanized interface to the Pooling Administrator. NRUF data
is presently sent to the PA on a daily basis, allowing the PA to know if the
applicant has an NRUF forecast on file, which is required before resources can
be assigned. The PA also submits forecast information to the NANPA via the NRUF
Form 502 and associated NAS NRUF reporting mechanisms as part of the FCC’s
semi-annual utilization and forecast reporting requirements. Finally, FCC
Amendment/Modification No. 0003 (Change Order #3 — NAS Implementation of the Red
Light Rule), required NANPA to provide a list of FCC Registration Numbers (FRNs)
and associated Operation Company Numbers (OCNs) to the PA because the PA was
also subject to the requirements of the Red Light Rule but had no independent
access to the OCNs in the NRUF data that is submitted to the NANPA. To implement
this change order, NANPA developed a mechanized method to deliver the above data
to the PA.

        © NeuStar, Inc. 2007   4

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #15 Proposal — NAS/PAS Interface

 
4 Assumptions and Risks
As part of the NANPA’s assessment of this change order, NANPA is required to
identify the associated assumptions and risks that can have an impact on its
operations.
Assumptions:

  1.   PAS will collect and make available to NANPA via the interface the
information required to complete the Central Office Code (NXX) Assignment
Request (Part 1) and the Confirmation of Code In-Service (Part 4).     2.   PAS
will be modified to receive the CO Code (NXX) Assignment Request and
Confirmation Form (Part 3) from NAS via the interface once the NANPA Code
Administrator has processed the application.     3.   PAS will perform
validation checks on basic information contained in a CO code application to
ensure the application being sent via the NAS/PAS interface meets certain
requirements. These checks include, but are not limited to, valid NPA, OCN, rate
center abbreviation, LATA, switch CLLI and parent OCN.     4.   NANPA and the
Pooling Administrator will communicate and coordinate as necessary with regard
to any modifications or enhancements to NAS or PAS that may impact the interface
and/or the data that is transferred via the interface.     5.   The NAS/PAS
interface will work between the two systems, independent of the entity(s)
performing the NANP and Pooling Administration functions.     6.   The Pooling
Administrator will provide appropriate PAS training and associated tools (e.g.,
training guides) to external users on the CO code application information they
will be inputting into PAS that will be transferred via the interface to NAS.

Risks:

  1.   The NAS/PAS interface replaces the current method (email) of passing CO
code applications from the PA to NANPA. The current method permits NANPA to
address any errors or anomalies contained in the CO code application with the
applicant before entering the application into NAS. With the interface, NAS must
now accept applications containing errors and identify those errors in order for
the Code Administrator to properly address them with the applicant and provide a
disposition (Part 3). As a result, NAS must be engineered to handle a wide
variety of errors/anomalies that NANPA presently addresses today in order to
maintain the current level of customer support that NANPA is required to provide
per industry guidelines. Discovering all the variations and types of
errors/anomalies that may be experienced when processing nearly 9,000 CO code
applications a year that come through the PA will only take place over an
extended period of time after the interface has been implemented.     2.   Both
NAS and PAS are redundant systems. Thus, the interface between the two systems
must work from both the Sterling, VA location as well as the Charlotte, NC
location.

        © NeuStar, Inc. 2007   5

 



--------------------------------------------------------------------------------



 



NANPA — Scope of Work Change #15 Proposal — NAS/PAS Interface

 

      Further, there may be situations where NAS is operating out of Sterling,
VA and PAS from Charlotte, NC or visa versa. This increases the level of
complexity in making sure the interface works properly and is transparent to
both internal and external users of both systems, regardless of which location
is operating as the primary site for either system.     3.   Although PAS and
NAS are and will remain separate systems, implementation of an interface
introduces inter-dependencies between the systems. Whenever there is a new
feature, functionality or other modification made to PAS, it will now require
new system testing for both PAS and NAS to ensure the interface continues to
work as designed. The same testing will be necessary when there is a new
feature, functionality or other modification made to NAS.     4.  
Modifications/enhancements to either NAS or PAS may require changes to the
interface itself. Coordination between the two organizations (NANPA and the PA)
as it relates to system maintenance, security and availability will now be
required to ensure both NAS and PAS maintain their system performance
requirements.     5.   A delay in the development and deployment of the new
pooling system will delay the availability of the NAS/PAS interface.

5 Cost Assumptions and Summary
NANPA has determined that the cost associated with implementing an interface
between the NANP Administration System and the Pooling Administration System is
$93,500.00.
6 Conclusion
NeuStar, as the NANPA, hereby seeks the FCC’s approval for this Scope of Work
Change. Upon approval by the FCC, NANPA will notify the industry that it is
accommodating this Scope of Work change order.

        © NeuStar, Inc. 2007   6

 